DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               PRINCE HALL BUILDING ASSOCIATION,
                           Appellant,

                                     v.

              WEST PALM BEACH HOUSING AUTHORITY,
                           Appellee.

                              No. 4D21-2034

                         [November 17, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Janis Brustares Keyser, Judge; L.T. Case No.
502002CA010854XXXED AB.

   Elaine L. Thompson, Brandon, and Ama N. Appiah of Law Office of Ama
N. Appiah, P.A., St. Petersburg, for appellant.

  Elaine Johnson James of Elaine Johnson James, P.A., Palm Beach
Gardens, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.